U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number RJD Green, Inc. (Exact name of registrant as specified in its charter) Nevada 27-1065441 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) For correspondence, please contact: Jillian Ivey Sidoti, Esq. 38730 Sky Canyon Drive – Ste A Murrieta, CA 92563 (323) 799-1342 (phone) (951) 224-6675 (fax) 1441 E. HILLCREST DRIVE THOUSAND OAKS CA 91362 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Smaller reporting company x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No o At April23, 2011, there were 755,000 shares outstanding of the registrant’s common stock. RJD GREEN, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED February 29, 2012 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements 3 Balance Sheets as of August 31, 2011 and February 29, 2012 3 Statements of Operations for the three and six months ended February 29, 2012 and February 28, 2011 and for the period from September 10, 2009 (date of inception) to February 29, 2012
